Franklin App. Nos. 09AP-306, 09AP-307, 09AP-308, 09AP-309, 09AP-318, 09AP-319, 09AP-320, and 09AP-321, 2009-Ohio-6055.
Appeal of Allstate Insurance Company accepted on Proposition of Law Nos. II and III.
Moyer, C.J., and Lanzinger and Cupp, JJ., would also accept the appeal on Proposition of Law No. I.
Pfeifer, Lundberg Stratton, and O’Donnell, JJ., dissent.
Appeal of Erie Insurance Exchange accepted on Proposition of Law No. II.
Moyer, C.J., and Lanzinger and Cupp, JJ., would also accept the appeal on Proposition of Law No. I.
Pfeifer, Lundberg Stratton, and O’Donnell, JJ., dissent.
Appeal of American Southern Insurance Company accepted on Proposition of Law No. II.
Moyer, C.J., and Lanzinger and Cupp, JJ., would also accept the appeal on Proposition of Law No. I.
O’Connor, J., would accept the appeal on Proposition of Law Nos. Ill and TV.
Pfeifer, Lundberg Stratton, and O’Donnell, JJ., dissent.
Appeal of Grange Mutual Casualty Company accepted on Proposition of Law Nos. II and III.
Moyer, C.J., and Lanzinger and Cupp, JJ., would also accept the appeal on Proposition of Law No. I.
Pfeifer, Lundberg Stratton, and O’Donnell, JJ., dissent.